DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Status
Claims 1-8 have been examined on the merits, no amendments have been submitted.

Claim Rejections
The rejections of claim 1-8 set forth in the office action dated 08/31/2021 are maintained for reasons set forth below.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 

Applicant has argued that the device of Oh would not have been combinable with the arrangement of Sakai with a reasonable expectation of success (pg. 3, para. 2). Applicant argues .

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sakai discloses that by providing a larger negative electrode and separator, lithium ions are prevented from precipitating from the cathode, obstructing the charging/discharging reaction, and impeding the battery’s cyclic characteristics ([0035-0036]). 

In response to applicant’s argument that Oh and Sakai are directed to two completely different battery configurations, the examiner notes that Oh and Sakai are both directed to jelly roll electrode assemblies for nonaqueous electrolyte lithium ion batteries. Therefore, one of ordinary skill in the art would not only recognize the analogous nature of the inventions, but also that problems disclosed by Sakai (namely lithium precipitation affecting a battery’s cyclic characteristics [0035-0036]) are a design need for lithium ion batteries. Further, regarding the argument that the electrolytes taught by Oh and Sakai further distinguish the inventions, the examiner notes that both Oh ([0015]) and Sakai ([0016]) teach the use of non-aqueous electrolyte . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727